PER CURIAM.
Robert J. Morgan appeals from the trial court’s order denying him post-judgment relief pursuant to Florida Rule of Criminal Procedure 3.850. Appellant’s motion failed to comply with the requirements set forth in rule 3.850 and is, therefore, legally insufficient. It also appears untimely. We affirm the trial court’s denial of the motion without prejudice to Appellant to file a motion in compliance with rule 3.850. See McCain v. State, 459 So.2d 1185 (Fla. 4th DCA 1984); Catlett v. State, 367 So.2d 735 (Fla. 4th DCA 1979); Scott v. State, 364 So.2d 67 (Fla. 4th DCA 1978). Any such motion must be filed in the trial court no later than thirty days from the issuance of the mandate in this appeal. The trial court will determine timeliness and the merits of this motion at that time.
STONE, WARNER, and HAZOURI, JJ., concur.